 



EXHIBIT 10.21
BASE SALARIES FOR NAMED EXECUTIVE OFFICERS OF SEMCO ENERGY, INC.
          Effective March 24, 2007, the following are the base salaries (on an
annual basis) of the named executive officers (as defined in Item 402(a)(3) of
Regulation S-K) of SEMCO Energy, Inc.:

          Base Salary     Effective Name and Position   March 24, 2007
George A. Schreiber, Jr.
President and Chief Executive Officer
  $575,000
 
   
Michael V. Palmeri
Senior Vice President, Treasurer and Chief Financial Officer
  $305,000
 
   
Eugene N. Dubay
Senior Vice President of Operations
  $295,000
 
   
Peter F. Clark
Senior Vice President and General Counsel
  $275,000
 
   
Lance S. Smotherman
Senior Vice President of Human Resources and Administration
  $253,000

